DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 1/28/2022.
Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Status of Claims
Claims 25-67 are pending in this Office Action.
Response to Arguments
 Applicant’s arguments filed in the amendment filed 1/28/2022 respect to amended claims 25, 40 and 55 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-39 and 55-67 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 25 and 55; the claims calls for an apparatus and a chip; however, there is no hardware element found within the claimed. As recited in the body of the claim, the claimed apparatus and a chip comprising “first and second search engines”, “receive a first and a second search request”, and “search algorithms”. It is clear that the claimed apparatus and chip are software programs.  In addition to the above, in light of the specification, as seen in Figures 1-6, the aforementioned components/embodiments are implemented in software, which is non-statutory subject matter.  Because the claimed apparatus contains only software components, the claim is directed to non-statutory subject matter.  The mere recitation of the machine/apparatus in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Regarding claims 26-39 and 56-67; claims 26-39 and 25-67 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 25-26, 28-33, 37-39, 40-41, 43-48, 52-56, 58-63 and 67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-16 of U.S. Patent No. 10,812,382.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 30-34, 37, 40, 42, 45-49, 52, 55, 57, 60-64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0316051 - Ids) “Song”, in view of Waters et al. (US 9,292,525 - Ids) “Waters”.
Regarding Claim 25; Song discloses an apparatus, comprising:
a chip, configured to implement a first search engine and a second search engine; wherein the first search engine is configured to (Song: Fig. 12 – search engine 1, search engine 2):
 wherein the first search engine is configured to: receive a first search request associated with packet forwarding; and in response to receiving the first search request, search a first subtable using a first algorithm, wherein the first subtable is a portion of a first search table, wherein the first search table associated with the first algorithm, and wherein the first subtable is searchable by the first search engine [[and the first subtable is not searchable by the second search engine]]; and wherein the second search engine is configured to: receive a second search request associated with packet forwarding; and in response to receiving the second search request, search a second subtable using a second algorithm, wherein the second subtable is a portion of a second search table, wherein the second search table is associated with the second algorithm, wherein the second subtable is searchable by the second search engine and [[the second subtable is not searchable by the first search engine]], and wherein the first algorithm is different from the second algorithm (Song: Fig. 1(c) – forwarding Table I and Table II; Fig. 12; paragraphs [0135-0136] – each packet to be classified arrives at input decomposition block 1202, which identifies n different characteristics of the packet (determined, e.g., by inspecting the packet header). Examples of different packet characteristics “algorithm” include source IP address, destination IP address, source port, and destination port.  Each of the n different packet characteristics “algorithms” is applied to a different search engine 1204; paragraph [0137] - can be generalized as a network-equipment element (e.g., a router or a switch) having a plurality of processing elements (e.g., virtual routers 1104 and search engines 1204) that process one or more data packets by accessing a braided trie stored in shared memory (e.g., shared memory 1106 and 1206), where the braided trie represents the combination of the different binary-tree-based data structures (e.g., tries for different routing tables and classification tables) corresponding to the different processing elements), Song does not explicitly disclose the first subtable is not searchable by the second search engine and the second subtable is not searchable by the first search engine. However, Waters the first subtable is not searchable by the second search engine and the second subtable is not searchable by the first search engine (Waters: Abs. – receiving a search query; identifying a search data file associated with a third party application, the search data file being prepared according to predetermined format rules “algorithm” by the third party application, using the predetermined format rules to identify associated information in the search data file, the associated information being related to the information that matches the search query “apply for first and second search engine”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Waters into the teachings of Song to include access privileges enforced with respect to the storage area as taught by Waters (col. 8, lines 34-54).
Regarding Claim 27; Song discloses wherein the first search table is different from the second search table (Song: paragraph [0137] - can be generalized as a network-equipment element (e.g., a router or a switch) having a plurality of processing elements (e.g., virtual routers 1104 and search engines 1204) that process one or more data packets by accessing a braided trie stored in shared memory (e.g., shared memory 1106 and 1206), where the braided trie represents the combination of the different binary-tree-based data structures (e.g., tries for different routing tables and classification tables) corresponding to the different processing elements).
Regarding Claim 30; Song discloses wherein the first algorithm is a longest prefix search algorithm, a linear search algorithm, an exact search algorithm, or a mask search algorithm (Song: paragraph [0012] – longest prefix matching operation).
Regarding Claim 31; Song discloses wherein the second algorithm is a longest prefix search algorithm, a linear search algorithm, an exact search algorithm, or a mask search algorithm (Song: paragraph [0012] – longest prefix matching operation).
Regarding Claim 32; Song discloses wherein the first search table is an access control list (ACL), a routing table, an incoming label map (ILM) table, a MAC protocol table, or a queue management (QM) table (Song: paragraph [0137] – routing tables). 
Regarding Claim 33; Song discloses wherein the second search table is an access control list (ACL), a routing table, an incoming label map (ILM) table, a MAC protocol table, or a queue management (QM) table (Song: paragraph [0137] – routing tables).
Regarding Claim 34; Song discloses wherein the first subtable and the second subtable are stored in the chip (Song: paragraph [0140] – system may be implemented as (analog, digital, or a hybrid of both analog and digital) circuit-based processes, including possible implementation as a single integrated circuit (such as an ASIC or an FPGA), a multi-chip module, a single card, or a multi-card circuit pack).  
Regarding Claim 37; Song discloses wherein the chip is an application-specific integrated circuit (ASIC) or a field programmable gate array (FPGA) (Song: paragraph [0140] – system may be implemented as (analog, digital, or a hybrid of both analog and digital) circuit-based processes, including possible implementation as a single integrated circuit (such as an ASIC or an FPGA), a multi-chip module, a single card, or a multi-card circuit pack).  
Regarding claims 40, 42, 45-49, 52, 55, 57, 60-64 and 67; note the rejection of claims 25, 27, 30-34 and 37. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings. 

Claims 26, 28-29, 38-39, 41, 43-44, 53-54, 56 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0316051) “Song”, in view of Waters et al. (US 9,292,525) “Waters”, and further in view of Hsieh et al. (US 20060203721) “Hsieh”.
Regarding Claim 26; Song and Waters do not explicitly disclose wherein the first search table and the second search table respectively correspond to different search keywords. However, Hsieh discloses wherein the first search table and the second search table respectively correspond to different search keywords (Hsieh: Fig. 9 – first table flow table 920 for matching IP address; second table layer-2 table 918 look for matching MAC address). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsieh into the teachings of Song and Waters to include a method that handles incoming data packets in a fast and efficient way, and at the same time providing the QoS guarantee as taught by Hsieh.
Regarding Claim 28; Hsieh discloses wherein a search keyword used for the first forwarding table is an internet protocol (IP) destination address of a packet (Hsieh: paragraph [0015] – packets received by the router can be forwarded after comparing the packet's Layer-3 destination address to an existing and matching entry in the memory; paragraph [0018] – A layer-3 router determines the destination physical port based on layer-3 header (destination IP address). Same motivation as claim 30.
Regarding Claim 29; Hsieh discloses wherein a search keyword used for the second search table is a media access control (MAC) destination address of a packet (Hsieh: paragraphs [0015-0018] – the layer-2 header (source MAC address and destination MAC address).  Same motivation as claim 30.
Regarding Claim 38; Hsieh discloses implementing performing arbitration based on a first search result of the first search engine and a second search result of the second search engine (Hsieh: paragraph [0049] – Search engine Arbiter 916 coordinates the lookup of three tables, performs Denial of Service Attack prevention, merges the search result from the three tables, and writes back the merged search result to the external SDRAM 904). Same motivation as claim 30.
Regarding Claim 39; Hsieh discloses determining a first search keyword associated with a first packet; determining, based on the first search keyword, the first search engine for the first search keyword; sending the first search request to the first search engine; determining a second search keyword associated with a second packet; determining, based on the second search keyword, the second search engine for the second HW 84026077USo4Page 3 of 9search keyword; and sending the second search request to the second search engine (Hsieh: Fig. 12; paragraphs [0135-0136] – each packet to be classified arrives at input decomposition block 1202, which identifies n different characteristics of the packet (determined, e.g., by inspecting the packet header).  Examples of different packet characteristics include source IP address, destination IP address, source port, and destination port.  Each of the n different packet characteristics is applied to a different search engine 1204). Same motivation as claim 30.
Regarding claims 41, 43-44, 53-54, 56 and 58-59; note the rejection of claims 26, 28-29 and 38-39. The instant claims recite substantially same limitations as the above rejected claims and are therefore rejected under same prior-art teachings. 
Claims 35, 50 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0316051 - Ids) “Song”, in view of Waters et al. (US 9,292,525 - Ids) “Waters”, and further in view of Teufel et al. (US 8,321,399 - Ids) “Teufel”.
Regarding Claim 35; Song and Waters do not explicitly disclose wherein the first subtable is stored in the first search engine, and the second subtable is stored in the second search engine.  However, Teufel discloses the first subtable is stored in the first search engine, and the second subtable is stored in the second search engine (Teufel: Fig. 3; col. 5, lines 45-49 - meta search controller 406 accesses the indices of each of the search engines 412 and extracts distribution data from the indices. The distribution data is then used by the value index generator 404 for generating the value index. Forward the queries to respective search engines “different indices are stored from different search engines”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teufel into the teachings of Song and Waters to include a metadata search technique that intelligently target search engines in a network  and at the same time provides a comprehensive search as taught by Teufel.
Regarding claims 50 and 65; note the rejection of claim 35. The instant claims recite substantially same limitations as the above rejected claims and are therefore rejected under same prior-art teachings. 
Allowable Subject Matter
Claims 36, 51 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claims and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153